FILED
                            NOT FOR PUBLICATION                             JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSEPH OLIVER DEMAGNUS,                          No. 13-55078

               Petitioner - Appellant,           D.C. No. 5:12-cv-00013-PSG

  v.
                                                 MEMORANDUM*
W. L. MONTGOMERY, Acting Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       California state prisoner Joseph Oliver Demagnus appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We

have jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas corpus petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

2011), and we affirm.

      Demagnus contends that his trial counsel was constitutionally deficient for

failing to investigate Demagnus’s alibi and present the testimony of alibi witnesses

at trial. The state court’s rejection of this claim was not contrary to, or an

unreasonable application of, Strickland v. Washington, 466 U.S. 668 (1984). See

28 U.S.C. § 2254(d)(1). In light of the overwhelming evidence that Demagnus was

present at the scene of the crime, he cannot establish that there is no “reasonable

argument that counsel satisfied Strickland’s deferential standard.” See Harrington

v. Richter, 131 S. Ct. 770, 788 (2011).

      We construe Demagnus’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                               13-55078